PER CURIAM.
Lawrence Lee Jones petitions for writ of certiorari to review an order of the circuit court which denied his petition for writ of mandamus and found that the petition was frivolous and subjected him to disciplinary action by the Department of Corrections pursuant to section 944.279, Florida Statutes.
We conclude that the circuit court did not depart from the essential requirements of law when it denied the petition for writ of mandamus and deny the petition for writ of certiorari insofar as it is directed to that conclusion. Although the circuit court correctly found that Jonés’ claim lacked merit, we cannot agree with its finding that the claim was so facially devoid of merit as to be frivolous. Jones v. Johnson, 738 So.2d 530 (Fla. 1st DCA 1999); Hay v. Moore, 728 So.2d 806 (Fla. 1st DCA 1999). We therefore grant the petition for writ of certiorari in part and quash that portion of the circuit court’s order which found the mandamus petition before it was frivolous.
ERVIN, BOOTH and BENTON, JJ., concur.